UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JTH Tax, Inc. d/b/a Liberty Tax Service and He _ NOV 2 6 2019.
Siempretax+ LLC, mes or
Plaintiffs, 19-CV-4035 (AJN)
—v— ORDER

Pawanmeet Sawhney,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

Pursuant to the Court’s October 2, 2019 Order, Plaintiffs were to move for default
judgment by October 24, 2019. See Dkt. No. 28. As of the date of this Order, the Court is not
receipt of Plaintiffs’ motion. Plaintiffs are hereby ordered to move for default judgment by
December 9, 2019. If Plaintiffs do not move for default judgment by this deadline, then the
Court will dismiss this action for failure to prosecute without further notice. See United States ex
rel. Drake v. Norden Systems, 375 F.3d 248, 250 (2d Cir. 2004) (noting “a district judge’s
authority to dismiss actions based on a plaintiff’s failure to prosecute”). Within 2 days, Plaintiffs
shall serve this Order on Defendant and file an affidavit of service on the public docket.

SO ORDERED. | |

ie
Dated: November ye , 2019 fl f
New York, New York ( A

‘ALISON J. NATHAN
United States District Judge

 

 

 
